Detailed Action

►	Applicant's election of Reader protein binding to m6A without traverse in the paper(s) filed  14 SEP 05 is acknowledged.  The restriction requirement has been reconsidered, is deemed proper and is therefore, herein made FINAL.

►  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Sequence Rules

►	This application complies with the sequence rules and the sequence(s) have been entered by the Scientific and Technical Information Center.

35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 1-3, 6-11, 16, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Tosato et al. [US 2018/0204854 - hereinafter “Tosato”] in view of Meyer et al. [ Cell 149: 1635-1646 (2012) – hereinafter “

	Claim 1 is drawn, in part, to a nucleic acid binding molecule comprising a binding domain which binding domain is selected from a defined group which includes a reader protein binding to m6A (i.e. a non-canonical feature of RNA) or a fragment or derivative thereof; and an adapter  which adapter comprises a nucleic acid barcode sequence unique to the non-canonical feature  bound specifically by the binding domain. 
	The term reader protein is defined by the applicant to be a protein/ any protein that selectively recognizes and binds specific chemical modifications on a DNA or RNA.
Tosato  teach antibodies which bind to a non-canonical features of DNA or RNA. As such the antibodies of Tosato meet the limitation of a reader protein. The antibodies of Tosato may comprise a barcode sequence (i.e. an adapter). See, at least paras 15-16, 51 and 70-71 and Fig. 5C.  Tosato teach using some antibodies of their invention to detect the presence and/or absence and/or location of non-canonical features of RNA molecules, see at least para 71.  Tosato do not teach detecting N6 methyl adenosine (m6A). However, m6A modification of RNA molecules were well known, as were antibodies which bind specifically thereto, see at least the abstract of Meyer. Accordingly, it would have been prima facie obvious to the PHOSITA to modify the method and nucleic acid binding molecules of Tosato such that the binding domain targets the m6A of RNA molecules as disclosed by Meyer. The PHOSITA would have been motivated to make the modification recited above in order to determine the presence or absence and/or location of this modification of the transcriptome of the single cells of Tosato.

Claim 2 is drawn, in part, to an embodiment of the nucleic acid binding molecule of Claim 1 wherein the binding domain comprises a  reader protein or a fragment or derivative thereof.
The antibodies of Tosato meet this limitation, for at least the reason(s) outlined above.


Claim 3 is drawn to an embodiment of the nucleic acid binding molecule of Claim 2 wherein the reader protein  is NUDT16 or YTH domain protein or a fragment or derivative thereof.
The antibodies of Tosato meet the limitation of a Claim 3 which reads “a derivative of NUDT16 or YTH domain protein”.
 
	Claims 4-5 are objected to for the reason(s) outlined below.
	
Regarding Claim 6, the antibodies  (i.e. the  binding domains) of Tosato and/or Meyer lack catalytic activity.

	Regarding Claim 7 note that the polynucleotide tag of  Tosato (i.e. the adapter of Tosato) may comprise a restriction enzyme site. Thus it is cleavable. 
	
	Regarding Claim 8, note that the polynucleotide tag of Tosato (i.e. the adapter of Tosato) may comprise Forward and Reverse primer binding sites, see at least para 15.
	
As regards Claim 9, the barcode sequence of Tosato meets the limitation of Claim 9 which reads UMI, see at least para 15.

Claim 10 is drawn to an embodiment of the nucleic acid binding molecule of Claim 9, wherein the non-canonical feature is a modified nucleoside.
	The m6A modification of Meyer is a modification of a nucleoside.

	Claim 11 is drawn, in part, to an embodiment of the nucleic acid binding molecule of Claim 10 wherein the modified nucleoside is selected from a defined group which includes  N6-metyladenosine (m6A).
	Meyer teach this limitation..

	Claims 17 are objected to for the reason(s) outlined below.

	Claim 16 is drawn to an embodiment of the nucleic acid binding molecule of Claim 1, wherein the non-canonical feature is a structural element.
	The m6A of Meyer is considered a structural element.

	Claims 17 are objected to for the reason(s) outlined below.
	
	Claim 18 is drawn to an embodiment of the nucleic acid binding molecule of Claim 1, wherein the binding domain contact the at least one modified nucleoside.
	The nucleic acid binding molecule of Meyer meet this limitation 

Regarding Claim 19, the binding domain of Meyer binds/contacts a modified nucleoside (i.e.m6A).
 	
The “bond” joining the adapter of Tosato to the antibody of Tosato is equivalent to  the linker of Claim 20.



Claim Objections

►	Claim(s) 1-20 are objected to because they comprise non-elected subject matter. Subject matter that has not been searched.


►	Claim(s) 21-30 is/are objected to because they are dependent upon a rejected independent base claim, however, Claims 21-30 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
 

EXAMINER SEARCH NOTES

10 DEC 2022 -  ECW

Databases searched: All available via PE2E SEARCH 
CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners. Considered the Sear Report and Written Opinion in PCT/US2021/060829

  
Planned Search 

Search terms:

All Inventor(s) e.g. Stengel G?/au 
Nucleic acid binding 
non-canonocal feature$2
m6A or N6-methyladenosine 
aptamer or polynucleotide tag
Barcode$2
Primer 
Restriction site$2

►	See the Examiner’s PE2E SEARCH and  STNext  search notes/strategy in IFW